Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligiblefor continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the finality of the previous Office action has been withdrawnpursuant to 37 CFR 1.114. Applicant's submissions filed on 04/30/2021 and 05/13/2021 have been entered.
Status of the Claims
Claims 1, 3, and 5-10 are pending. 
Response to Applicant’s Argument
Rejection set forth in the previous office action has been withdrawn in view of applicant’s arguments and amendment to the independent claims. Upon further search and consideration, please see details of a new reference as applied to claims 1, 3, and 5-10 below. 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 


Claims 1, 3, and 6-9 are rejected under 35 USC 103(a) as being unpatentable over Obuchi et al. (JP 2006-285115 A) in view of Elkjer et al. (WO 00/11855 A1) and Shazly et al. (US 2016/0342206 A1).
Regarding Claims 1, 7, and 8, Obuchi discloses an output control device (¶8, information providing apparatus) comprising: 
at least one memory configured to store instructions, and at least one processor configured to execute the instructions (¶11, arithmetic unit executing a predetermined program; ¶26, storage device) to:
cause a display device to output first information including information in a plurality of languages (¶28, display respective language selection button for “Japanese”, “English”, etc.);
determine a selection of a person with respect to the first information output on the display device (¶28, he/she can quickly change the language to the desired language using a corresponding button); 
determine an available language, from among the plurality of languages based on the selection with respect to the first information output on the display device (¶28, when the display language is changed, the corresponding language selection button is enlarged and displayed);
determine second information based on the determined available language and output the second information (¶28 in view of ¶24, if the language used by the user is known, language information included in the video is changed to the language).
Obuchi does not disclose the first information including speech information in a plurality of languages.
Elkjer teaches that it is well known to output speech information in a plurality of languages (p. 1 3rd paragraph – p. 2, 1st paragraph, providing a language selection menu comprising outputting a message comprising a choice among English, Turkish, and Italian).  
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to cause the display device to output the first information including speech information in the plurality of languages in order to provide a language selection menu (Elkjer, p. 1, 3rd paragraph; compare Obuchi, ¶28, language selection screen).
Obuchi does not disclose estimate a change in eye direction of the person with respect to the first information output on the display device and determine the available language, from among the plurality of languages, based on the change in the eye direction with respect to the first information output on the display device.
Shazly discloses an ocular tracking device communicating with an external computer device to move a cursor on its display screen to allow a user to select an icon on the display screen (¶94 and ¶95) wherein the device estimates a change in eye direction of the user with respect to icon information output on the display device and determine a selected icon based on the change in the eye direction with respect to the icon information output on the display choice (¶95, the device senses voluntary ocular movements where user wants to move a computer cursor to point to an icon on the screen to activate it by looking towards the cursor in the screen and then towards  the icon so the sensor will sense the voluntary movement and move the cursor accordingly).
¶28 of Obuchi, language selection buttons on the touch screen may be implemented as icons on Shazly’s screen) in order to allow the user to select an available language by tracking the user’s eye movement towards a corresponding language icon (Shazly, ¶95).
Further regarding claim 8, Obuchi discloses a non-transitory computer readable recording medium storing a program that causes a computer to execute the processes of claims 1 and 7 (¶11, arithmetic unit executing a predetermined program; ¶26, storage device).
Regarding Claim 3, Obuchi as modified by Shazly discloses wherein the at least one processor is configured to determine a part of an intersection between the eye direction and the display device displaying the plurality languages (Obuchi, ¶13, line of sight direction estimation module 314 uses input image data 302 to determine whether the user faces the display).
Regarding Claim 6, Obuchi discloses wherein the at least one processor is configured to cause the display device to output the first information including information of the same details in a plurality of languages (¶24 and ¶28, present video in a language of the user based on language identification process where when a language different from the current setting language is detected by language identification, display language is changed and the language selection button is enlarged and displayed letting the user now that the language has been changed automatically). 
Regarding Claim 9, Obuchi discloses wherein the first information includes character strings of same details expressed in different languages (¶10 and ¶28, when a language different from the current setting language is detected by language identification, display language is changed (i.e., the language used in the subtitle is changed to another language) and the language selection button is enlarged and displayed letting the user now that the language has been changed automatically).
Claim 5 is rejected under 35 USC 103(a) as being unpatentable over Obuchi et al. (JP 2006-285115 A) in view of Elkjer et al. (WO 00/11855 A1) and Shazly et al. (US 2016/0342206 A1) as applied to claim 1, in further view of Rippel et al. (US 2012/0169583 A1).
Regarding Claim 5, Obuchi does not disclose wherein the at least one processor is configured to identify a plurality of available language candidates based on information of a face of the person, cause the display device to output the first information including information in the plurality of available language candidates. 
Rippel teaches identifying a plurality of available language candidates based on information of a face of person (¶35, analyzing a given user’s visual features / lip motions to identify a language spoken by the user). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modified the established function of Obuchi’s display device to output the first information including information in the plurality of available language candidates (¶24 and ¶28) by identifying the plurality of available language candidates based on information of a face of the person in order to identify a language spoken by the user (Rippel, ¶35.
Claim 10 is rejected under 35 USC 103(a) as being unpatentable over Obuchi et al. (JP 2006-285115 A) in view of Elkjer et al. (WO 00/11855 A1) and Shazly et al. (US 2016/0342206 A1) as applied to claim 1, in further view of Kumar et al. (US 10546204 B1).
Regarding Claim 10, Obuchi discloses wherein the at least one processor is configured to determine a position of the person based on an image including the person (¶8, using a camera to acquire user’s state as image information; ¶9, perform subject attribute analysis on the image information to determine user’s spatial location). 
Obuchi does not determine the display device being output the first information based on the position of the person, from a plurality of output devices. 
Kumar discloses providing information to a user about items with which the user interacts (Abstract) by determining a display device to output the items based on a position of the user from a plurality of display devices (Col 8, Rows 5-10).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modified the established function of Obuchi to determine user position and select an output device form a plurality of output devices that is closest to a current position of the user in order to provide user about items with which the user interacts (Kumar, Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.

/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        05/26/2021